
	
		II
		110th CONGRESS
		2d Session
		S. 3401
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2008
			Mr. Graham (for himself
			 and Mr. Lieberman) introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide for habeas corpus review for terror suspects
		  held at Guantanamo Bay, Cuba, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Enemy Combatant Detention Review
			 Act of 2008.
		2.Habeas corpus
			 review for certain enemy combatants
			(a)In
			 generalChapter 153 of title 28, United States Code, is amended
			 by striking section 2256, as added by section 250 of the Act of November 6,
			 1978 (Public Law 95–598; 92 Stat. 2672), and inserting the following:
				
					2256.Habeas corpus
				review for certain enemy combatants
						(a)DefinitionsIn
				this section—
							(1)the term
				attorney for the Government means the attorney representing the
				United States in a habeas corpus proceeding under this section;
							(2)the term
				covered individual means an individual who—
								(A)has been
				determined by a Combatant Status Review Tribunal to be an enemy combatant
				(pursuant to the definition employed by that tribunal) or is awaiting the
				determination of such a tribunal;
								(B)is in the custody
				of the United States at Guantanamo Bay, Cuba on or after the date of enactment
				of the Enemy Combatant Detention Review Act
				of 2008; and
								(C)is not a citizen
				of the United States or an alien admitted for permanent residence in the United
				States; and
								(3)the term
				enemy combatant means a person who has engaged in hostilities or
				who has purposefully and materially supported hostilities against the United
				States or its cobelligerents on behalf of the Taliban, al Qaeda, or associated
				forces.
							(b)Statement of
				authority
							(1)In
				generalCongress reaffirms that the United States is in an armed
				conflict with al Qaeda, the Taliban, and associated forces and that those
				entities continue to pose a threat to the United States and its citizens, both
				domestically and abroad.
							(2)AuthorityCongress
				reaffirms that the President is authorized to detain enemy combatants in
				connection with the continuing armed conflict with al Qaeda, the Taliban, and
				associated forces, regardless of the place of capture, until the termination of
				hostilities.
							(3)Rule of
				constructionThe authority under this section shall not be
				construed to alter or limit the authority of the President under the
				Constitution of the United States to detain combatants in the continuing armed
				conflict with al Qaeda, the Taliban, and associated forces, or in any other
				armed conflict.
							(c)Jurisdiction
				and venue
							(1)In
				generalThe United States District Court for the District of
				Columbia (in this section referred to as the District Court) shall
				have exclusive jurisdiction of, and shall be the exclusive venue for
				consideration of, all applications for habeas corpus by or on behalf of any
				covered individual that is pending on or filed on or after the date of
				enactment of the Enemy Combatant Detention
				Review Act of 2008.
							(2)Scope of
				jurisdictionAn application for habeas corpus filed under
				paragraph (1) by or on behalf of a covered individual—
								(A)may challenge the
				legality of the continued detention of the covered individual; and
								(B)may not include
				any other claim relating to the detention, transfer, treatment, trial, or
				conditions of confinement of the covered individual or any other action against
				the United States or its agents.
								(3)Consolidated
				motions practiceAll applications for a writ of habeas corpus by
				or on behalf of a covered individual that are pending on or after the date of
				enactment of the Enemy Combatant Detention
				Review Act of 2008 shall be consolidated before the Chief Judge
				of the District Court or a designee of the Chief Judge for consolidated
				proceedings and determinations on common questions of fact or law, including
				questions concerning the procedures to be conducted on the applications.
							(4)TransferConsistent
				with section 1403(a) of this title, any court of the United States shall
				transfer a case within the exclusive jurisdiction of the District Court.
							(d)Procedures
							(1)Status of
				covered individual
								(A)In
				generalIn a proceeding instituted by an application for habeas
				corpus by or on behalf of a covered individual under subsection (c)(1), the
				burden shall be on the Government to submit a return in the form of a written
				declaration describing the factual basis upon which the Government is detaining
				the covered individual. Any evidence relied upon by the Government in its
				declaration shall be subject to a rebuttable presumption with respect to the
				competency and authenticity of such evidence.
								(B)PresumptionUpon
				a determination that the Government’s return shows credible evidence that the
				covered individual is an enemy combatant, there shall be a rebuttable
				presumption that the covered individual is an enemy combatant. The covered
				individual shall have the burden of rebutting the presumption that the covered
				individual is an enemy combatant by a showing of more persuasive evidence. The
				covered individual shall present such evidence in the form of a written
				declaration.
								(C)Rebuttal of
				presumptionIf a covered individual presents evidence sufficient
				to rebut the presumption under subparagraph (B), the District Court may hold an
				evidentiary hearing on any disputed matter. In a hearing under this
				subparagraph, the court shall hear evidence and make findings of fact by a
				preponderance of the evidence.
								(2)Discovery
								(A)Scope of
				discoverySubject to subparagraph (B), a covered individual may
				request from the Government as the discovery relating to a habeas corpus
				proceeding under this section, and if requested by a covered individual, the
				Government shall provide—
									(i)any documents or
				objects directly and specifically referenced in the return submitted by the
				Government;
									(ii)any evidence
				known to the attorney for the Government that tends materially to undermine
				evidence presented in the return submitted by the Government;
									(iii)all statements,
				whether oral, written, or recorded, made or adopted by the covered individual
				that are known to the attorney for the Government and directly related to the
				information in the return submitted by the Government.
									(B)Protection of
				national security information
									(i)GenerallyClassified
				information shall be protected and is privileged from disclosure in habeas
				corpus proceedings relating to a covered individual. The rule under this
				subparagraph applies to all stages of any proceeding relating to an application
				for habeas corpus filed under subsection (c)(1).
									(ii)SubstituteIf
				any information described in subparagraph (A) is classified, the attorney for
				the Government shall either—
										(I)provide the
				covered individual with an adequate substitute, to the extent practicable and
				consistent with national security; or
										(II)make the
				classified information available to properly cleared counsel for the covered
				individual.
										(iii)Nondisclosure
				of classified informationUnder no circumstances shall the
				Government be required to provide a covered individual, or any other person
				detained as an enemy combatant, with access to classified information as part
				of a habeas corpus proceeding under this section.
									(iv)Sources and
				methodsThe Government shall not be required to disclose to
				anyone outside the Government the classified sources, methods, or activities by
				which the Government acquired information described in subparagraph (A). The
				District Court may require the Government to present, to the extent practicable
				and consistent with national security, an unclassified summary of the sources,
				methods, or activities by which the Government acquired such
				information.
									(v)OrderUpon
				motion of the Government, the District Court shall issue an order to protect
				against the disclosure of any classified information.
									(vi)Ex parte and
				in camera reviewIf the Government seeks to protect classified
				information from disclosure pursuant to the protections of this subparagraph,
				the court may review the Government’s submission ex parte and in camera.
									(vii)Interlocutory
				appealThe Government may take an interlocutory appeal from a
				decision of the District Court relating to the disclosure of classified
				information subject to the same expedited procedures that would apply to such
				an appeal pursuant to section 7 of the Classified Information Procedures Act
				(18 U.S.C. App.).
									(3)Witness
				production
								(A)In
				generalTo the maximum extent possible, habeas corpus proceedings
				shall be decided on the basis of a written return and a written declaration.
				The rules concerning the admissibility of evidence in civil or criminal trials
				shall not apply to the presentation and consideration of information at any
				evidentiary hearing under this section. The District Court may consider any
				reliable and probative evidence, including hearsay from military, intelligence,
				and law enforcement sources.
								(B)Basis for
				in-person testimonyThe District Court may grant a motion for
				oral testimony relating to an evidentiary hearing pursuant to paragraph (1)(C)
				only if the court finds by clear and convincing evidence that military and
				intelligence operations would not be harmed by the production of the witness
				and oral testimony would be likely to provide a material benefit to the
				resolution by the court of the disputed matter.
								(4)Attorneys
								(A)In
				generalThe covered individual shall be represented by an
				attorney if the attorney—
									(i)is retained by
				the covered individual or appointed by the District Court;
									(ii)has been
				determined to be eligible for access to classified information that is
				classified at the level Secret or higher, as required; and
									(iii)has signed a
				written agreement to comply with all applicable regulations or instructions for
				attorneys in habeas corpus proceedings before the District Court, including any
				rules of court for conduct during the proceedings.
									(B)Classified
				informationAny attorney for a covered individual—
									(i)shall protect any
				classified information received during the course of representation of the
				covered individual in accordance with all applicable law governing the
				protection of classified information; and
									(ii)may not divulge
				such information to any person not authorized to receive it.
									(5)Video
				hearingsThe District Court shall not require the presence of a
				covered individual detained at Guantanamo Bay, Cuba, or elsewhere, for the
				purpose of any proceeding under this section, including an evidentiary hearing
				pursuant to paragraph (1)(C), although the District Court in its discretion may
				permit a detainee to participate from Guantanamo Bay, Cuba, in certain
				proceedings through available technological means, if appropriate and
				consistent with the procedures for the protection of classified information and
				national security under this section.
							(e)Exhaustion of
				military commission procedures
							(1)Stay of
				applications pending other proceedingsAny application for habeas
				corpus that is pending on or after the date of enactment of the
				Enemy Combatant Detention Review Act of
				2008 by or on behalf of a covered individual against whom charges
				have been sworn under chapter 47A of title 10 shall be stayed pending
				resolution of the proceedings under chapter 47A of title 10.
							(2)Habeas
				procedures for persons convicted by final judgment of a military
				commission
								(A)In
				generalSubject to the restrictions under sections 950g and 950j
				of title 10, an application for a writ of habeas corpus on behalf of a covered
				individual in custody pursuant to a final judgment of a military commission
				shall not be granted unless the applicant has exhausted the remedies available
				under chapter 47A of title 10.
								(B)Failure to
				exhaustAn application for a writ of habeas corpus by a covered
				individual may be denied on the merits, notwithstanding the failure of the
				applicant to exhaust the remedies available under chapter 47A of title
				10.
								(C)Remedies not
				exhaustedA covered individual shall not be determined to have
				exhausted the remedies available under chapter 47A of title 10, within the
				meaning of this section, if the covered individual has the right under chapter
				47A of title 10 to raise, by any available procedure, the question presented in
				an application for a writ of habeas corpus.
								(D)LimitationsAn
				application for a writ of habeas corpus on behalf of a covered individual in
				custody pursuant to the judgment of a military commission shall not be granted
				with respect to any claim that was adjudicated on the merits in military
				commission proceedings under chapter 47A of title 10 or that could have been
				raised before the military commission, except where the commission was without
				jurisdiction to impose such a judgement.
								(E)Scope of
				reviewSubject to the restrictions under subparagraph (D), in
				reviewing any other claim on an application for a writ of habeas corpus on
				behalf of a covered individual in custody pursuant to the sentence of a
				military commission, the District Court shall apply the same deference
				applicable to a court reviewing an application on behalf of a person in custody
				pursuant to the sentence of a court martial.
								(f)Limits on
				second or successive applications
							(1)In
				generalA claim presented in a second or successive application
				for habeas corpus under this section that was presented in a prior application
				shall be dismissed.
							(2)Claims not
				included in prior applicationA claim presented in a second or
				successive application for habeas corpus under this section that was not
				presented in a prior application shall be dismissed unless the—
								(A)factual predicate
				for the claim could not have been discovered previously through the exercise of
				due diligence; and
								(B)facts underlying
				the claim, if proven and viewed in light of the evidence as a whole, would be
				sufficient to establish by clear and convincing evidence that no reasonable
				factfinder would have found that the covered individual was lawfully
				detained.
								(3)Procedures for
				second and successive applications
								(A)In
				generalThe District Court may only consider a second or
				successive application for habeas corpus under this section if the court
				determines that the covered individual makes a prima facie showing that the
				application satisfies the requirements under paragraph (2) for consideration of
				a second or successive application for habeas corpus.
								(B)AppealThe
				Government may take an interlocutory appeal from a decision by the District
				Court to grant consideration of a second or successive habeas corpus
				application under this paragraph to the United States Court of Appeals for the
				District of Columbia Circuit. The District Court shall stay proceedings pending
				the decision on an interlocutory appeal.
								(g)Release
							(1)Covered
				individuals ordered released
								(A)In
				generalNo court shall order the release of a covered individual
				into the United States.
								(B)Visas and
				immigrationThe Secretary of State shall not issue any visa and
				the Secretary of Homeland Security shall not admit or provide any type of
				status to a covered individual described in subparagraph (A) that may permit
				the covered individual to enter or be admitted to the United States.
								(C)WaiverThe
				President, in the sole discretion of the President, may waive the restrictions
				under subparagraph (A) or (B), in whole or in part, upon a finding that the
				waiver of such restriction would be consistent with the national security of
				the United States.
								(2)Transfer
								(A)In
				generalIf the District Court grants an application for a writ of
				habeas corpus and orders the release of a covered individual, the covered
				individual shall be released into the custody of the Secretary of Homeland
				Security for the purpose of transferring the individual to the country of
				citizenship of the individual or to another country.
								(B)TransferAn
				individual in the custody of the Secretary of Homeland Security pursuant to
				subparagraph (A) shall be housed separately from aliens detained as enemy
				combatants by the Department of Defense and in a manner consistent with safety
				and security of United States personnel. A transfer made pursuant to
				subparagraph (A) shall be effected as expeditiously as possible and in a manner
				that is consistent with the policy set out in section 2242 of the 1998 Foreign
				Relations Authorization Act, Fiscal Years 1998 and 1999 (subdivision B of
				division G of Public Law 105–277; 8 U.S.C. 1231 note), and with the national
				security interests of the United
				States.
								.
			(b)Technical and
			 conforming amendments
				(1)In
			 generalSection 2241 of title 28, United States Code, is amended
			 by striking subsection (e).
				(2)Table of
			 sectionsThe table of sections for chapter 153 of title 28,
			 United States Code, is amended by striking the item relating to section 2256,
			 as added by section 250 of the Act of November 6, 1978 (Public Law 95–598; 92
			 Stat. 2672), and inserting the following:
					
						
							2256. Habeas corpus review for certain enemy
				combatants.
						
						.
				(3)Detainee
			 Treatment Act of 2005Section 1005(e) of the Detainee Treatment
			 Act of 2005 (10 U.S.C. 801 note) is amended by striking paragraph (2).
				3.Effective
			 dateThis Act shall take
			 effect on the date of enactment of this Act, and shall apply to all cases,
			 without exception, pending on or after the date of enactment of this
			 Act.
		
